IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                           _____________________

                                No. 99-10929
                              Summary Calendar
                           _____________________

REGINALD ROBERSON,

                                                   Plaintiff-Appellant,

                                  versus

DALLAS COUNTY; T. NATT,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:99-CV-863-T
_________________________________________________________________

                             January 10, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Reginald Roberson has appealed the decision of the district

court to dismiss his in forma pauperis (IFP), 42 U.S.C. § 1983,

complaint against Dallas County and Deputy T. Natt as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).       He alleged that Deputy

Natt violated his constitutional rights by using excessive physical

force against him while he was a prisoner at the Dallas County

jail.       Roberson alleged the following facts in his complaint:

     (1) he is HIV positive and requires special medication;




        *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     (2)   he    flooded     his   jail    cell    with     toilet   water   to     get

     attention after he did not receive his medication;

     (3) Deputy Natt responded to his actions and ordered him to

     exit his jail cell, face the glass in front of his cell, and

     place his hands above his head against his cell door;

     (4) he complied;

     (5) Deputy Natt grabbed the collar of his jumper and shook him

     until he lost balance and fell on his stomach in a pool of

     toilet water;

     (6) Deputy Natt jumped on his back, knee first, and repeatedly

     punched him in the mouth and slammed his face into the cement

     floor.      See id.

     A district court is required to dismiss a prisoner’s IFP civil

rights complaint       if    the   court       determines    that    the   action    is

frivolous or malicious.            See Black v. Warren, 134 F.3d 732, 733

(5th Cir. 1998); see also 28 U.S.C. § 1915(e)(2)(B)(i). This court

reviews    for    an   abuse       of    discretion       the    district    court’s

determination      that      an    IFP     complaint        is   frivolous     under

§ 1915(e)(2)(B)(i).         Black, 134 F.3d at 734.         A complaint filed IFP

is frivolous if it lacks an arguable basis in law or fact.                    Id.    A

complaint lacks an arguable basis in law if it is “based on an

indisputably meritless legal theory, such as if the complaint

alleges the violation of a legal interest which clearly does not

exist.”    Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).




                                           2
     Roberson has abandoned his claim against Dallas County by

failing to address it on appeal.              See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993); see also Brinkmann v. Dallas County

Deputy     Sheriff   Abner,     813    F.2d     744,   748    (5th    Cir.    1987)

(appellant’s failing to identify any error in the district court’s

analysis is the same as if the appellant had not appealed that

judgment).     The district court’s decision to dismiss Roberson’s

claim against Dallas County is therefore AFFIRMED.

     The    district    court    abused       its   discretion   in    dismissing

Roberson’s excessive force claim against Deputy Natt as frivolous.

When a prisoner alleges that a prison official used force in

violation of the Eighth Amendment, the core judicial inquiry is

“whether force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm.”

Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).                  “[T]o support an

Eighth   Amendment     excessive      force    claim   a   prisoner    must   have

suffered from the excessive force a more than de minimis physical

injury, but there is no categorical requirement that the physical

injury be significant, serious, or more than minor.”                    Gomez v.

Chandler, 163 F.3d 921, 924 (5th Cir. 1999).                 Relying on Siglar,

112 F.3d at 193-94 (holding that “sore, bruised ear lasting for

three days” for which the prisoner did not seek or receive medical

treatment was de minimis physical injury), the district court held

that Roberson’s physical injuries, a bruised lip and a swollen eye,

treated with ibuprofen and eye drops, were de minimis.                 Roberson’s




                                        3
alleged physical injuries, however, are more analogous to those

alleged by the prisoner in Gomez, 163 F.3d at 924-25 (holding that

“‘cuts, scrapes, [and] contusions to the face, head, and, body’”

for which prisoner received medical treatment were more than de

minimis physical injuries).        Furthermore, the quantity of force

that   Roberson   alleges   that    Deputy   Natt   applied   was   “of   a

character . . . [more] calculated to produce real physical harm.”

Compare Gomez, 163 F.3d at 924-25 (officers knocked prisoner down

so his head struck concrete floor, scraped his face against floor,

repeatedly punched him in face, and kicked him in face and head)

with Siglar, 112 F.3d at 193 (officer twisted prisoner’s arm behind

his back and twisted his ear).      We therefore REVERSE the district

court’s judgment with respect to Roberson’s excessive-force claim

against Deputy Natt.1

                  AFFIRMED in part; REVERSED in part; and REMANDED.
                                                    MOTIONS DENIED.




       1
      Because this court has concluded that Roberson has alleged
more than de minimis physical injuries, it need not determine
whether the force allegedly used by Deputy Natt was of the kind
“repugnant to the conscience of mankind” such that allegations of
de minimis physical injuries may have been sufficient to state a
claim. See Gomez, 163 F.3d at 924 n.4.




                                     4